TaNNENWAld, /., concurring: To me this case should be disposed of without engaging in the dialectics reflected by the majority opinion. In the first place, petitioner has not put the validity of respondent’s regulations in issue and those regulations specifically deny the claimed deduction. See sec. 1.162-5 (b) (2) (iii), Example (2), Income Tax Regs. In the second place, as I view the facts, petitioner herein worked because he studied. ITe did not study because he worked. On this basis alone, Marlor v. Commissioner, 251 F. 2d 615 (C.A. 2, 1958) reversing 27 T.C. 624 (1956), and United States v. Michaelsen, 313 I 2d 668 (C.A. 9, 1963), affirming Elmer R. Johnson, a Memorandum Opinion of this Court, are distinguishable. Qtjealy, /., agrees with this concurring opinion.